IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 732
                                          :
APPOINTMENTS TO THE CIVIL                 : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE                :
                                          :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of May, 2022, Dino Privitera, Esquire, Philadelphia, and

R. Todd Eagen, Esquire, Lackawanna County, are hereby appointed as members of the

Civil Procedural Rules Committee for a term of six years, commencing July 1, 2022.